Citation Nr: 1237244	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  07-13 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability. 

3.  Entitlement to service connection for residuals of a back injury. 

4.  Entitlement to service connection for residuals of left shoulder injury. 

5. Entitlement to service connection for arthritis of the left hand. 

6.  Entitlement to service connection for arthritis of the right hand. 

7.  Entitlement to service connection for residuals of a left hip injury to include arthritis. 

8.  Entitlement to service connection for residuals of right hip injury to include arthritis.



REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran, who is the appellant, served active duty from November 1998 to November 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2011, the Board remanded the case for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  .


REMAND

On the claims of service connection for left and right knee disabilities, residuals of back and left shoulder injuries, arthritis of the left and right hands, and residuals of left and right hip injuries, the Veteran complained of pain in the claimed joints on separation examination in October 2005.  




After service, on VA examination in December 2006, the diagnoses were bilateral knee sprains, upper and lower back sprain, left shoulder sprain, bilateral hand sprains, and bilateral hip sprains.  The VA examiner did not offer a nexus opinion as to whether the current sprains were related to the Veteran's complaints in service. 

In July 2009, the Board remanded the claims to obtain a nexus opinion.  On VA in November 2009, the VA examiner stated that there was no treatment or diagnosis in service of the claimed disabilities and concluded that it was less likely than not that any current conditions were related to service. 

In both VA examinations, the VA examiners did not comment on the history provided by the Veteran of complaints in service and after service of painful knees, residuals of back and left shoulder injuries, arthritis of the left and right hands, and residuals of left and right hip injuries. 

As the VA opinions did not provide sufficient detail and rationale to allow the Board to make a fully informed decision to decide the remaining claims of service connection, the Board remanded the claims in March 2011 to obtain a VA medical opinion.  

On VA examination in May 2011, the VA examiner incorrectly stated that in service there was no reference to the claimed conditions and concluded it was less likely than not that any current problem was related to service.  Also, the VA examiner did not provide any detail or rationale for the conclusion reached in the opinion, as directed by the Board's remand.  

As the development requested by the Board was not completed, a remand is necessary to ensure compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).





Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by someone who has not previously examined the Veteran to determine:

a).  Are there current disabilities of the knees, back, left shoulder, hands, and hips, and, if so, 

b).  Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability), that any current disability is related to the Veteran's complaints of pain in service as shown on separation examination?  

The VA examiner is asked to comment on the entries on the separation examination in which the Veteran specifically referred to knee pain, back pain, shoulder pain, hand or knuckle pain, and hip pain.  

The VA asked to consider that the Veteran as a lay person is competent in describing symptoms, which supports a later diagnosis by a medical professional.  And lay evidence concerning continuity of symptoms after service, if credible, is to be considered, regardless of the lack of contemporaneous medical evidence.  





If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.  

The Veteran's file must be made available to the examiner for review.  

2.  After the development requested is completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


